DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	Claims 1-20 are pending.  Claims 1, 12, and 18 are independent.  Claims 1 and 10 are currently amended.  Amendments to the claims are accepted.

3.	The IDS submitted on 1/20/2021 has been considered.

Response to Arguments
4.	Applicant’s arguments filed on 1/20/2021 has been fully considered; however, they are not persuasive based on new ground(s) of rejection.  Notice that rejections under 35 USC § 112 for claim 10 and rejections under 35 USC § 101 for claims 1-11 are removed due to claim amendments.








Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salsamendi (US PG Pub. 2013/0340077) in view of Sridhara (US PG Pub. 2016/00632433).

As regarding claim 1, Salsamendi discloses A method comprising: 
performing look ahead execution of computer programming code in a virtual 5machine implemented on a computing device that includes a processor and memory, the computer programming code including a first instruction to retrieve data stored in an on- demand computing services environment, the computer programming code further including a second instruction to transmit the data to a recipient, the look ahead execution executing the first instruction but not the second instruction [para. 18, 20 and 27-28];  
Salsamendi does not explicitly disclose 10evaluating the first instruction, the second instruction, and the data to determine whether the execution of the computer programming code constitutes acceptable use of the computing services environment; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Salsamendi's system to further include the missing claim features, as disclosed by Sridhara, in order to preemptively identify malicious instructions and further prevent execution of malicious instructions [Sridhara para. 3].
Salsamendi and Sridhara further disclose when it is determined that the execution of the computer programming code does not constitute acceptable use of the on-demand computing services environment, halting 15further execution of the computer programming code [Salsamendi para. 28 and Sridhara para. 3, 40, 114].  

As regarding claim 2, Sridhara further discloses The method recited in claim 1, wherein evaluating the first instruction, the second instruction, and the data comprises transmitting a request message to a scoring engine via a network [para. 96, 130, 133, 136-137; configuration exceeding a threshold].  

As regarding claim 3, Sridhara further discloses The method recited in claim 2, wherein the request message includes the first instruction, the second instruction, and information characterizing the data [para. 96, 130, 133, 136-137; configuration exceeding a threshold].  

4, Sridhara further discloses The method recited in claim 2, wherein evaluating the first instruction, the second 25instruction, and the data further comprises receiving a response message from the scoring engine, the response message indicating whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment [para. 96, 130, 133, 136-137; configuration exceeding a threshold].  

As regarding claim 5, Salsamendi further discloses The method recited in claim 1, wherein evaluating the first instruction, the second instruction, and the data comprises making a comparison with operations performed by a prior version of the computer programming code [para. 18 and 27-28].  

5 As regarding claim 6, Salsamendi further discloses The method recited in claim 1, wherein evaluating the first instruction, the second instruction, and the data comprises making a comparison with operations performed by a plurality of applications executed in the on-demand computing services environment [para. 18 and 27-28].  

As regarding claim 7, Salsamendi further discloses The method recited in claim 1, wherein the virtual machine is instantiated at the request 10of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization [para. 16].  

8, Salsamendi further discloses The method recited in claim 7, wherein the application is authored by the client 15organization [para. 16].  

As regarding claim 9, Salsamendi further discloses The method recited in claim 7, wherein the application is authored by a third-party software developer [para. 16].  

20 As regarding claim 10, Salsamendi further discloses The method recited in claim 9, wherein the application is accessed via an application exchange through which applications can be purchased for use in the on-demand computing environment [para. 16].  

As regarding claim 11, Salsamendi further discloses The method recited in claim 1, wherein the data is retrieved from a multi-tenant 25database accessible via the on-demand computing services environment [para. 37].  

As regarding claim 12, Salsamendi discloses A computing device comprising: 
a processor configurable to perform look ahead execution of computer programming code in a virtual machine [para. 35-36], the computer programming code including a first instruction to 30retrieve data stored in an on-demand computing services environment, the computer programming code further including a second instruction to transmit the data to a recipient, the look ahead execution executing the first instruction but not the second instruction [para. 18, 20 and 27-28];  
Salsamendi does not explicitly disclose A4127US1_SFDCP00131a communications interface configurable to communicate with a scoring engine via a network to evaluate the first instruction, the second instruction, and the data to determine whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment; however, Sridhara discloses it [para. 40, 82, and 113-114; determining whether queued instructions would perform malicious activities (e.g. sending out unauthorized premium SMS messages [para. 34])].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Salsamendi's system to further include the missing claim features, as disclosed by Sridhara, in order to preemptively identify malicious instructions and further prevent execution of malicious instructions [Sridhara para. 3].
Salsamendi and Sridhara further disclose 5a memory module configured to store a state of the virtual machine when further execution of the computer programming code is halted upon a determination that the execution of the computer programming code does not constitute acceptable use of the on- demand computing services environment [Salsamendi para. 28 and Sridhara para. 3, 40, 114].  

10 As regarding claim 13, Salsamendi further discloses The computing device recited in claim 12, wherein the virtual machine is instantiated at the request of a client organization accessing the on-demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization [para. 16].  

15 As regarding claim 14, Salsamendi further discloses The computing device recited in claim 13, wherein the application is authored by the client organization [para. 16].  

As regarding claim 15, Salsamendi further discloses The computing device recited in claim 13, wherein the application is authored by a third-party software developer [para. 16].  

As regarding claim 16, Salsamendi further discloses The computing device recited in claim 14, wherein the application is accessed via an application exchange through which applications can be purchased for use in the on-demand computing environment [para. 16].  

25 As regarding claim 17, Salsamendi further discloses The computing device recited in claim 12, wherein the data is retrieved from a multi-tenant database accessible via the on-demand computing services environment [para. 37].  

As regarding claim 18, Salsamendi discloses One or more non-transitory computer readable media having stored thereon computer instructions capable of performing a method, the method comprising:  
30performing look ahead execution of computer programming code in a virtual machine implemented on a computing device that includes a processor and memory, the computer programming code including a first instruction to retrieve data stored in an on- A4127US1_SFDCP00132demand computing services environment, the computer programming code further including a second instruction to transmit the data to a recipient, the look ahead execution executing the first instruction but not the second instruction [para. 18, 20 and 27-28]; 
Salsamendi does not explicitly disclose evaluating the first instruction, the second instruction, and the data to determine 5whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment; however, Sridhara discloses it [para. 40, 82, and 113-114; determining whether queued instructions would perform malicious activities (e.g. sending out unauthorized premium SMS messages [para. 34])].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Salsamendi's system to further include the missing claim features, as disclosed by Sridhara, in order to preemptively identify malicious instructions and further prevent execution of malicious instructions [Sridhara para. 3].
Salsamendi and Sridhara further disclose when it is determined that the execution of the computer programming code does not constitute acceptable use of the on-demand computing services environment, halting further execution of the computer programming code [Salsamendi para. 28 and Sridhara para. 3, 40, 114].  

As regarding claim 19, Salsamendi further discloses The one or more non-transitory computer readable media recited in claim 18, wherein the virtual machine is instantiated at the request of a client organization accessing the on- demand computing services environment, and wherein the computer programming code is included in an application instantiated at the request of the client organization [para. 16].  

As regarding claim 20, Sridhara further discloses The one or more non-transitory computer readable media recited in claim 18, wherein evaluating the first instruction, the second instruction, and the data comprises transmitting a request message to a scoring engine via a network, the request message including the first instruction, the second instruction, and information 20characterizing the data, and wherein evaluating the first instruction, the second instruction, and the data further comprises receiving a response message from the scoring engine, the response message indicating whether the execution of the computer programming code constitutes acceptable use of the on-demand computing services environment [para. 96, 130, 133, 136-137; configuration exceeding a threshold].














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433